Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Robert York Pettit, Jeffrey York Pettit,               Appeal from the 8th District Court of Delta
 Individually and as Trustee of the Big Horn            County, Texas (Tr. Ct. No. 10985).
 Phalanx Trust, Joseph Austin Pettit and                Memorandum Opinion delivered by Chief
 Emily Anne Pettit Covey, Appellants                    Justice Morriss, Justice Burgess and Justice
                                                        Stevens participating.
 No. 06-19-00002-CV         v.

 Marilyn Eileen Pettit Tabor, Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellants pay all costs of this appeal.




                                                       RENDERED JANUARY 15, 2020
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk